 



EXHIBIT 10.1
SETTLEMENT AGREEMENT
AND GENERAL RELEASE
     THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (this “Settlement Agreement
and General Release”) is entered into as of the 11th day of May, 2007 (the
“Effective Date”) by and between DALE R. PFOST ( “Executive”), EXEGENICS INC., a
Delaware corporation (the “Company”), and ACUITY PHARMACEUTICALS, LLC, a
Delaware limited liability company (the “Subsidiary”).
     WHEREAS, Executive and the Company are parties to a certain employment
letter dated April 9, 2007 which sets forth the terms of the Executive’s
employment with the Company and its wholly owned subsidiary, Acuity
Pharmaceuticals, LLC (the “Employment Letter”);
     WHEREAS, Executive and the Company desire to sever their employment
relationship on an amicable basis;
     WHEREAS, Executive’s employment with the Company will end as of the close
of business May 31, 2007 (hereinafter, the “Separation Date”);
     NOW, THEREFORE, for and in consideration of the agreements, covenants and
conditions herein contained, the adequacy and sufficiency of which are hereby
expressly acknowledged by each of the parties hereto, Executive, the Company and
the Subsidiary agree as follows:
     1. Settlement Payments. In consideration for the release of claims and
other promises and covenants set forth herein, the Company shall provide the
Executive with the following:
                    (a) continuation of Executive’s base salary at an annual
rate of $325,000, less applicable tax withholdings, and all benefit programs
provided to the Executive pursuant to the Employment Letter from the Effective
Date through the Separation Date, payable monthly pursuant to the Company’s
normal payroll practices;
                    (b) continuation of Executive’s base salary at an annual
rate of $325,000, less applicable tax withholdings, payable monthly pursuant to
the Company’s normal payroll practices, for a period of one (1) year beginning
on the Separation Date and ending on May 31, 2008 (the “Severance Period”);
                    (c) Company assistance in transferring personal computer
files stored on the Company server and the continued forwarding of all personal
electronic mail of the Executive to the following address: dale.pfost@gmail.com
until June 15, 2007;
                    (d) reimbursement to the Executive of the cost of purchasing
medical benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended
______ Initial

1



--------------------------------------------------------------------------------



 



(“COBRA”), during the Severance Period or such earlier period in which Executive
becomes eligible for health care benefits through another employer. Executive
agrees to immediately notify the Company if he becomes eligible for health care
benefits through another employer prior to May 31, 2008. Executive’s failure to
promptly notify the Company of his new health care eligibility will obligate
Executive to reimburse the Company for any COBRA payments made while the
Executive was eligible for coverage;
                    (e) On the eighth day following the execution of this
Settlement Agreement and General Release by the Executive (and provided that the
Settlement Agreement and General Release is not revoked pursuant to Section 6
hereof) and the Company, payment of up to $65,125 in reimbursement of
Executive’s unrecoverable expenses incurred in connection with Executive’s
relocation to Miami, Florida, as itemized on Schedule 1 attached hereto, to the
extent that the Company, with the Executive’s reasonable assistance, can not
obtain an agreement to release Executive from all or part of any of the
expenses;
                    (f) On the eighth day following the execution of this
Settlement Agreement and General Release (and provided that the Settlement
Agreement and General Release is not revoked pursuant to Section 6 hereof),
payment of $26,209.00, which represents the cash equivalent of 20 days’ accrued
but unused vacation time remaining as of the Separation Date; and
                    (g) automatic vesting of the equity awards listed on the
attached Schedule 2 (the “Equity Awards”) as of the Effective Date for a period
commencing on the Effective Date and ending at the close of business on the last
day of the Severance Period. All vested options listed on Schedule 2 shall be
exercisable on or before the close of business on the last day of the Severance
Period. The Equity Awards shall not be subject to repurchase.
     2. Release and Waiver of Claims by Executive. In consideration for the
payments and other benefits described above in paragraph 1, Executive hereby
waives, releases and forever discharges the Company, the Subsidiary, their
health or welfare benefits plans, affiliates, predecessors, successors or
assigns, and their respective officers, directors, trustees, employees,
representatives and agents (the “Released Parties”), from any and all claims or
liabilities of whatever kind or nature, that Executive has ever had or which
Executive now has, known or unknown, including, but not limited to any events
related to, arising out of or in connection with Executive’s employment with the
Company and the Subsidiary. Executive specifically waives, releases and gives up
any and all claims arising from or relating to Executive’s employment with the
Company and the Subsidiary and its termination including, but not limited to:
any claims which could be asserted now or in the future under (a) the common
law, including, but not limited to theories of breach of express or implied
duty, wrongful termination, defamation or violation of public policy; (b) any
policies, practices, or procedures of the Company; (c) any federal and/or state
statute or regulations expressly including, but not limited to: the Executive
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Family and Medical
Leave Act, 29 U.S.C. § 2611 et seq., or COBRA; the Age Discrimination in
Employment Act (ADEA), 29 U.S.C. § 621 et seq., Title VII of the 1964 Civil
Rights Act, 42 U.S.C. § 2000(e) et seq.; the Americans with Disabilities Act,
(ADA), 42 U.S.C. § 12101 et seq.; the Worker Adjustment and Retraining
Notification Act (WARN), 29 U.S.C. § 2101; the Older Workers Benefit Protection
Act of 1990, as amended (“OWBPA”), the Age Discrimination in
______ Initial

2



--------------------------------------------------------------------------------



 



Employment Act of 1967, as amended (the “ADEA”), and the Equal Pay Act, 29
U.S.C. § 206(d) et seq.; (d) any claims for attorney’s fees and costs; (e) any
contract of employment, expressed or implied; (f) any provision of the
Constitution of the United States, the State of Florida or any other state;
(g) any provision of any other law, common or statutory, including but not
limited to any law of the United States, Florida, or any other state or
government entity; and (h) any claim for compensatory or punitive damages. These
are not complete lists and Executive waives and releases all similar rights and
claims under all other federal, state and local discrimination provisions and
all other constitutional, statutory, regulatory and common law causes of action,
whether in tort, contract, equity or otherwise except as provided in this
Agreement. Executive further agrees that this release may be pleaded as a
complete bar to any action or suit before any court or administrative body. To
the full extent permitted by law, the Executive covenants not to sue the
Company, the Subsidiary or any of the Released Parties or to initiate any
proceedings against the Company, the Subsidiary or any of the Released Parties
based on any matter covered by the foregoing release. The Executive agrees and
covenants that he has not and will not file, charge, claim, sue or cause or
permit to be filed any civil action, suit or legal proceeding seeking personal,
equitable or monetary relief for the Executive in connection with any matter
occurring at any time in the past concerning Executive’s employment relationship
with the Company or the Subsidiary, up to and including the date of this
Agreement, or involving any continuing effects of any acts or practices which
may have arisen or occurred on or prior to the date of this Agreement. The
Executive further agrees and covenants that should any person, organization, or
other entity file, charge, claim, sue, or cause or permit to be filed any civil
action, suit or legal proceeding involving any matter occurring at any time in
the past, Executive will not seek or accept any personal relief in such civil
action, suit or legal proceeding. This release does not apply to (a) claims that
may arise after this Settlement Agreement and General Release is executed,
(b) any claim seeking to enforce rights under this Settlement Agreement and
General Release, (c) any claim to be indemnified by the Subsidiary or the
Company (including rights to advance reimbursement for costs and expenses)
pursuant to any provision of the Subsidiary’s or the Company’s certificate of
incorporation, bylaws or any indemnification agreement between the Executive and
the Subsidiary or the Company. Notwithstanding anything to the contrary herein,
this release shall not restrict or adversely affect the Executive’s ability to
exercise any vested Equity Awards or otherwise infringe upon the Executive’s
ownership of any of the Company’s or Subsidiary’s securities.
     3. Confidentiality; Survival of Covenants. Executive acknowledges that,
during his employment with the Company and/or the Subsidiary, he had access to
confidential information, trade secrets, identity of customers and suppliers and
identity of products under development relating to, or concerned with, the past,
present, or future business, finances, services, customers, and policies of the
Company and the Subsidiary (“Proprietary Information”). Executive agrees that he
will not, unless required by court order, judgment or decree, directly or
indirectly use, divulge, furnish or make accessible any Proprietary Information
to any other person or entity. This provision survives the termination of the
Agreement. The Executive also acknowledges that he continues to be bound by and
hereby affirms the non-competition provision contained in Section 14 of the
Letter Agreement and the covenants contained in the Inventions and Proprietary
Information Agreement entered into by the Executive.
     4. Confidentiality of the Agreement. Executive shall not disclose or
publicize the terms of this Settlement Agreement and General Release to any
person or entity, except that
______ Initial

3



--------------------------------------------------------------------------------



 



Employee may disclose the terms, and/or fact of this Settlement Agreement and
General Release to immediate family members, Executive’s accountants and
attorneys and to others as required by law. The Company and the Subsidiary shall
not disclose or publicize the terms of this Settlement Agreement and General
Release to any person or entity, except as business (e.g., recording of the
settlement on the Company’s books, accounting records, tax records, etc.) or
legal necessity may require. Any individual to whom such disclosures are made
will be instructed that the information so disclosed must be kept confidential.
     5. Non-Disparagement. Executive agrees that he will not now, or in the
future, directly or indirectly, disrupt, damage, injure or interfere with or
make disparaging remarks about the Company’s or the Subsidiary’s business,
whether by way of interfering with or destroying its relationship with any of
its clients or potential clients, customers, agents, employees, consultants,
suppliers representatives, vendors or any other person or entity (whether or not
such relationships have been reduced to formal contracts).
     6. Opportunity to Review and Right to Revoke. Executive acknowledges that
Executive is acting of Executive’s own free will, that Executive has been
afforded at least twenty-one (21) days to read and review the terms of this
Settlement Agreement and General Release, that Executive has been advised to
review the Agreement with counsel of Executive’s choice, and that Executive is
voluntarily entering into this Settlement Agreement and General Release with
full knowledge of its respective provisions and effects. Executive acknowledges
that Executive has seven (7) days following Executive’s execution of this
Settlement Agreement and General Release within which to revoke it at which
point the Company will have no obligation to make any payments to Executive (if
no election is made, such date is referred to as the “Effective Date”). If
Executive elects to revoke acceptance of this Settlement Agreement and General
Release, Executive must do so within seven (7) days of executing it by
delivering a letter of revocation to Steven D. Rubin.
     7. Non-Admission. This Settlement Agreement and General Release shall not
be construed as an admission by either party any other wrongdoing or liability
of whatever nature. Both parties expressly denies any wrongdoing with respect to
the Executive’s employment with the Company and the Subsidiary and specifically
deny any liability whatsoever for any damages, injuries or other claims, which
could be claimed by the other party.
     8. Entire Agreement. This Settlement Agreement and General Release contains
the sole and the entire agreement between Executive, the Company, and the
Subsidiary and completely and fully supersedes and replaces any and all prior
contracts, agreements, discussions, representations, negotiations,
understandings and any other communications between the parties pertaining to
the subject matter hereof. Executive represents and acknowledges, in executing
this Settlement Agreement and General Release, that Executive has not relied
upon any representation or statement not set forth in this Settlement Agreement
and General Release made by the Company, the Subsidiary or their counsel or
representatives with regard to the subject matter of this Settlement Agreement
and General Release. No other promises or agreements shall be binding unless in
writing, signed by the parties hereto, and expressly stated to represent an
amendment to this Settlement Agreement and General Release.
______ Initial

4



--------------------------------------------------------------------------------



 



     9. Successors and Assigns. Executive, the Company and the Subsidiary are
bound by this Settlement Agreement and General Release. Executive agrees that he
has executed the releases contained in this Settlement Agreement and General
Release on his own behalf, and also on behalf of his dependents, heirs, agents,
executors, legal representatives, successors and assigns. Those who succeed to
Executive’s rights and responsibilities, such as Executive’s dependents, heirs,
agents, executors, legal representatives, successors and assigns are also bound
and this Settlement Agreement and General Release also inures to their benefit.
This Settlement Agreement and General Release is made for the benefit of the
Company, the Subsidiary and all who succeed to their rights and
responsibilities, such as any successors and/or assigns.
     10. No Assignment. Executive further represents and warrants that Executive
has not heretofore assigned or transferred to any other person or entity any
right to receive or claim for any attorneys’ fees in connection with this
matter.
     11. Full Knowledge of Terms. Executive hereby represents and warrants that,
prior to executing this Settlement Agreement and General Release, Executive has
had the opportunity to fully discuss its meaning and effect with Executive’s
attorneys, and that Executive fully understands and comprehends the meaning of
each of the provisions of this Settlement Agreement and General Release and that
Executive has entered into this Settlement Agreement and General Release
voluntarily.
     12. Severability. Executive, Company and Subsidiary agree that if any court
declares any portion of this Settlement Agreement and General Release
unenforceable, the remaining portions shall be fully enforceable.
     13. Counterparts. This Settlement Agreement and General Release may
executed in counterparts.
     14. Governing Law and Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida, both
substantive and remedial. Executive agrees that this Agreement and any
controversies of any nature whatsoever arising under or relating to this
Agreement shall be subject to the exclusive jurisdiction of the courts of
Miami-Dade County, Florida, and Miami-Dade County, Florida shall be the
exclusive jurisdiction and venue for any disputes, actions or lawsuits arising
out of or relating to this Agreement or the transactions contemplated hereby.
Any breach of any term or condition of this Agreement (whether arising before or
after the execution of this Agreement) shall be deemed to be a breach occurring
in the State of Florida by virtue of a failure to perform an act required to be
performed in the State of Florida, and Executive irrevocably and expressly
agrees to submit to the jurisdiction of the courts of Miami-Dade County, Florida
for the purpose of resolving any disputes among the parties relating to this
Agreement or the transactions contemplated hereby. Executive irrevocably waives,
to the fullest extent permitted by law, any objection which they may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, or any judgment entered by any court in
respect hereof, brought in Miami-Dade County, Florida, and further irrevocably
waives any claim that any suit, action or proceeding brought in Miami-Dade
County, Florida has been brought in an inconvenient forum.
______ Initial

5



--------------------------------------------------------------------------------



 



     15. Prevailing Party. A prevailing party shall be entitled to any
attorneys’ fees and court costs incurred in enforcing this Agreement or in
defending any claim brought in violation hereof.
[SIGNATURE PAGE FOLLOWS]
______ Initial

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive, Company and Subsidiary each acknowledge that
the terms of this Settlement Agreement and General Release are contractual, that
they are acting of their own free will, that they have had a sufficient
opportunity to read and review the terms of this Settlement Agreement and
General Release, they have each had the opportunity to consult their respective
counsel, and that they have voluntarily caused the execution of this Settlement
Agreement and General Release as of the day and year set forth below:

     
 
  EXEGENICS, INC.
 
   
 
   
 
  /s/ Steven Rubin
 
   
 
  Name: Steven D. Rubin
Title: Executive Vice President — Administration
 
   
 
   
 
  Date: May 11, 2007  
 
  ACUITY PHARMACEUTICALS, LLC
 
   
 
   
 
  /s/ Steven Rubin
 
   
DALE R. PFOST, PH.D.
  Name: Steven D. Rubin
 
  Title: Executive Vice President — Administration
 
   
Date: May 11, 2007
  Date: May 11, 2007

______ Initial

7



--------------------------------------------------------------------------------



 



SCHEDULE 1
RELOCATION EXPENSES
Dale Pfost Miami Relocation Expenses Incurred:

             
•
  Palmer Trinity School non-refundable deposit   $ 2,500  
 
       
•
  Wachovia Mortgage Corp. Appraisal   $ 450  
 
       
•
  Wachovia Mortgage Corp Loan Application Fee   $ 125  
 
       
•
  Coldwell Banker Real Estate Home Purchase Deposit   $ 60,000  
 
       
•
  Milan Kitchens Design Consultancy   $ 700  
 
       
•
  MZ Designs Contracting Consultancy   $ 750  
 
       
•
  Janice Anderson Attorney Real Estate Miami   $ 600  
 
       
TOTAL
      $ 65,125  

______ Initial

8



--------------------------------------------------------------------------------



 



EQUITY AWARDS AND VESTING SCHEDULE
Shares Held

  •   1,687,261 shares of Company Common Stock.     •   5,189 shares of Company
Series C Preferred Stock (convertible into 518,900 shares of Company Common
Stock)

Share Options Held (as vested through May 31, 2008

  •   An Option to purchase 7,317 shares of Company Series C Preferred Stock
(convertible into 731,700 shares of Company Common Stock) for a per share
exercise price of $0.32 per share.     •   An Option to purchase 430,722 shares
of Company Common Stock for a per share exercise price of $0.04 per share.     •
  An Option to purchase 225,740 shares of Company Common Stock for a per share
exercise price of $0.04 per share.     •   An Option to purchase 1,054,102
shares of Company Common Stock for a per share exercise price of $0.04 per
share.     •   An Option to purchase 194,603 shares of Company Common Stock for
a per share exercise price of $0.05 per share.     •   An Option to purchase
181,629 shares of Company Common Stock for a per share exercise price of $0.05
per share.

Warrants Held

  •   A warrant to purchase 64,868 shares of Company Common Stock for a per
share exercise price of $0.0385.     •   A warrant to purchase 68,852 shares of
Company Common Stock for a per share exercise price of $0.6728.     •   A
warrant to purchase 68,852 shares of Company Common Stock for a per share
exercise price of $0.8473.     •   A warrant to purchase 68,852 shares of
Company Common Stock for a per share exercise price of $1.0466.

______ Initial

9